Per Curiam.
The indorsement “ for deposit ” by the plaintiff’s assignors was sufficient to restrict further negotiation of the check (Neg. Inst. Law, § 66; Johnson v. Donnell, 90 N. Y. 1; Haskell v. Avery, 181 Mass. 106.) Since the defendant bank had already disregarded the restrictive indorsement when the plaintiff’s assignors learned that the check had been misappropriated, they were under no duty to notify the bank of their interest in the proceeds:
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff for the amount demanded in the complaint.
All concur; present, Lydon, Frankenthaler and Untermyer, JJ.